Title: John Adams to John Quincy Adams, 9 September 1785
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Grosvenor Square Westminster Septr. 9. 1785
     
     I have received your Letter by Mr. Church, and am very happy to hear of your Safe Arrival, and kind Reception at New York. You have a good Opportunity, to See the Place and principal Characters, and from the hints you give your Sister I Suppose and indeed I hope, you went home by Land, and Saw the Country and Persons you wanted to See.
     I want to hear from you at Boston, and to learn what is become of your Samples of Oil and your Proposals for a trafick in that Commodity. Send me the Name of the Gentleman who has the Contract for enlightening thirty Cities in France and his Address if you have it.
     We are comfortably Settled, in this Place, but See no present Prospect of doing much material Service for the Publick. There are Prejudices in the Way, too Strong to be easily overcome. I hope our Countrymen will learn Wisdom, be frugal, encourage their own Navigation and Manufactures and Search the whole Globe for a Substitute for British Commerce.
     
     But why am I entertaining you, with publick Affairs? At your Age, and with your Prospects, Justinians Institutes or Theophilus’s Commentary, would be more proper. I would not advise you, to be wholly inattentive or insensible to the Prosperity or Adversity of your Country, but on the other hand I hope you will not Sour your temper or diminish the natural Chearfulness of your Disposition by dwelling too much upon the gloomy Complaints of the times. Letters and Science demand all your Time, and you must prepare yourself to get your Bread. Instead of being able to provide for you, I think it very probable that in a very little time, I shall find it very difficult to provide for myself. I have no longer youth and strength on my Side, and cannot labour as you can and as I could five and twenty Years ago. You must sett an Example of Frugality, Modesty and Sobriety among your young Friends.
     I would warn you against the danger of keeping much Company. It consumes ones time insensibly, and young as you are, you will have none to Spare. Choose your Friends with caution and Reflection. There is nothing in which a young Man shews his Judgment more than in this. Have an Eye to the moral Character, and the Virtues and fine Feelings of the Heart in this Choice, as well as to Talents, Genius and Studies.
     I See with Pleasure, that your Style is improving and begins to run very easy. It is well worth your while to be attentive to this. You have Time and means to make your Self a Master of your native Language.
     My affectionate Regards to your Brothers, and to all our Friends.
     
      Your affectionate Father
      John Adams
     
    